Title: Board of Visitors, University of Virginia, 12 July 1830
From: Board of Visitors, University of Virginia
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        Monday the 12th. Jno. H. Cocke and Thomas J. Randolp<h> attended.
                        
                            
                                
                            
                        
                    